Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT

                                     No. 04-14-00399-CV

                               In the Interest of D. M., A Child,

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02386
                    Honorable Charles E. Montemayor, Judge Presiding

BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs shall be assessed against Appellant in relation to this
appeal because she qualifies as indigent. See TEX. R. APP. P. 20.

       SIGNED November 24, 2014.


                                                   _______________________________
                                                   Karen Angelini